Citation Nr: 1503565	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-27 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a left femur fracture.

2.  Entitlement to service connection for residuals of a left femur fracture.

3.  Entitlement to an initial compensable disability rating for a right inguinal hernia.

4.  Entitlement to a compensable disability rating for a left inguinal hernia.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for an arthritis disorder.

10.  Entitlement to service connection for a dental disorder.

11.  Entitlement to service connection for a left knee disorder.

12.  Entitlement to a 10 percent disability rating based upon multiple non-compensable service-connected disabilities.

13.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Thomas J. Hetchler, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2011 and November 2012 rating decisions of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2014.  A copy of the hearing transcript is of record and has been reviewed.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for diabetes mellitus type 2, neuropathy, a lung disorder, and a heart disorder have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to compensable disability ratings for right and left inguinal hernias; service connection for residuals of a left femur fracture, a left foot disorder, asthma, a right shoulder disorder, a left shoulder disorder, an arthritis disorder, a dental disorder, and a left knee disorder; entitlement to a 10 percent disability rating based upon multiple non-compensable service-connected disabilities; and entitlement to non-service connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not been submitted to reopen the claim for residuals of a left femur fracture in a December 1979 rating decision; the Veteran did not appeal the decision. 

2.  Evidence associated with the claims file since the December 1979 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left femur fracture.


CONCLUSION OF LAW

The evidence received since the December 1979 rating decision is new and material, and the claim for service connection for residuals of a left femur fracture is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the Board's decision to reopen the previously denied claim for service connection for residuals of a left femur fracture, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  New and Material Evidence Claim

	A.  Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(c) , a decision by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.

	B.  Residuals of Left Femur Fracture

In the December 1979 rating decision, which denied reopening the claim for service connection for residuals of a left femur fracture, the evidence of record consisted of the Veteran's service treatment records, a VA examination report dated December 1967. 

Service treatment records contain a pre-service July 1966 letter from H.W.H., M.D., which summarized the Veteran's prior treatment.  Dr. H. indicated that the Veteran had been in an automobile accident in October 1966 in which he fractured his left femur.  He was treated with an intramedullary pin in the femur.  After healing, the pin was removed in December 1964.

The Veteran received a pre-induction examination in August 1966.  It was noted that the Veteran had fractured his left femur in 1963; a pin was placed in his leg and was removed one year later.  The examiner observed some voluntary limitation of external rotation, and the Veteran's hamstrings were tight on straight leg raising.  The left thigh measured one half inch less in circumference than the right thigh.  The examiner specified that the Veteran did not have physical or X-ray findings that would confirm his degree of disability, and he opined that the Veteran was fit for duty without limitations.  The Veteran indicated on a Report of Medical History that he had a history of broken bones, but he did not currently experience a bone deformity, lameness, or neuritis.

In October 1966, the Veteran complained of pain in his upper left leg to a service treatment provider.  He said that his left leg would go numb.  The examiner commented on the Veteran's history of an old injury, and an X-ray revealed an old fracture.  There was decreased sensitivity to pinprick.

In November 1966, a service treatment provider commented that the site of the old fracture was very solid, and there was no problem there.  The examiner found no anatomical explanation for the Veteran's complaints of numbness.  Additional X-rays taken in November 1966 yielded negative results.  Another examiner indicated that the Veteran's prior decreased sensitivity to pinprick had resolved.  The Veteran received a cortisone shot to his trochanteric bursa.

Later in November 1966, the Veteran reported an inability to squat.  A new X-ray revealed no change.  Three days later, the Veteran was unable to walk without a marked limp.  X-rays were negative for a stress fracture, and the Veteran was given another pain injection.  The Veteran was later seen by a service psychiatrist who doubted that the Veteran was malingering.

The Veteran was treated for a swollen hip in December 1966.  In January, he again complained of pain in his left hip.  The examiner reviewed the history of the 1963 fracture and performed a new examination.  The conclusion was that the Veteran had a well-healed fracture of the left femur, and the Veteran was fit for full duty.

The February 1967 service separation examination report revealed limitation of external rotation of the left leg.  There was a 0.5 inch difference in the circumference of the left and right thighs.  The Veteran indicated on a contemporaneous Report of Medical History that while he previously experienced a broken bone, he did not experience a current bone deformity, lameness, or neuritis.

Post-service, the Veteran underwent VA compensation and pension examination in December 1967.  His pre-service accident was reviewed.  An X-ray revealed a well-healed fracture involving the mid-shaft.  The examiner found scars on the left thigh but no muscle atrophy or shortage of the extremity.  There was normal range of motion in the hip, knee, and ankle joints.  The diagnosis given was a healed left femoral fracture.

A December 1976 letter from a private doctor indicates that the Veteran complained of muscle tightness and cramping.  The examiner found the right leg to be 0.5 inches larger than the left.  The diagnosis was phlebitis due to long periods of standing on his feet.

In March 1977, the Veteran recounted breaking his left femur in 1963.  He said he had a calcium deposit around the prior location of the pin.  He experienced pain while he was on active duty, and he continued to favor his left leg.  

A private examiner gave the Veteran an X-ray in September 1978 which revealed a small exostosis of the trochanter where a rod had been previously placed.  The examiner also observed scar tissue.  A March 1979 letter from R.M.C., M.D., further documents the Veteran's hip pain which was deemed due to a car accident in 1963.  The pain was further aggravated by his work as a mailman.

The RO determined that the Veteran failed to submit new and material evidence showing that his left femur disorder was incurred in or aggravated during his military service.  The Veteran was properly notified of the December 1979 rating decision in December 1979, and that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c) ; 38 C.F.R. § 20.1103. 

New and material evidence to reopen the claim for service connection for residuals of a left femur fracture has been received.  Since the December 1979 rating decision, the evidence received into the record includes VA outpatient treatment records, private treatment records, lay statements, and testimony during a September 2014 Board hearing. 

The Veteran testified at the September 2014 Board hearing that his current left femur disorder was aggravated by his service.  He recounted his pre-service accident and emphasized the number of times he went to sick call while on active duty for pain.  He said that the pin that was placed in his leg created a large calcium deposit, and the service treatment providers refused to remove the deposit.  He added that he had received medical treatment for many years for his left femur problems.  The Veteran asserts that his military service aggravated his current left femur problems. 

Lay statements submitted in June 2011 and September 2012 recount the Veteran's experiences while on active duty.  One person recalled watching a sergeant come up behind the Veteran and give his leg a hard pull, at which the Veteran let out a yell.  Another former serviceman said that one of the Veteran's boots had the toe almost completely gone from the Veteran dragging his left leg.  Two post-service co-workers saw the trouble the Veteran had with his left leg.  This evidence is new because it has not been previously submitted. Further, his Board hearing testimony is presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  This evidence gives some indication that the Veteran has residuals of a left femur fracture which were aggravated by his active duty, which are the reasons his claims were previously denied. 

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claim for service connection for residuals of a left femur fracture is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for residuals of a left femur fracture is reopened; the appeal is granted to this extent only.


REMAND

Remand is required to obtain outstanding treatment records and afford the Veteran a VA examination to obtain an etiological opinion regarding his claimed residuals of a left femur fracture.

Additionally, on both the VA form 9 submitted in September 2012 concerning whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a left femur fracture, and the VA form 9 submitted in March 2014 concerning the other claims on appeal, the Veteran indicated that he wanted a BVA hearing by live videoconference.  This hearing was held in September 2014.  However, the hearing only addressed the issue of new and material evidence has been submitted to reopen a claim of service connection for residuals of a left femur fracture.  The record does not definitely reflect that the Veteran has withdrawn his desire for a hearing concerning the other issues.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine if he still desires a Board hearing as to the issues of entitlement to compensable disability ratings for right and left inguinal hernias; service connection for a left foot disorder, asthma, a right shoulder disorder, a left shoulder disorder, an arthritis disorder, a dental disorder, and a left knee disorder; entitlement to a 10 percent disability rating based upon multiple non-compensable service-connected disabilities; and entitlement to non-service connected pension benefits. If so, schedule such a hearing. 

Notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

2.  Ask the Veteran if he has any lay or medical evidence that has not been received to support his claims presently remanded, and provide authorizations for VA to obtain these records. Afford the Veteran an opportunity to submit these records or provide signed authorizations for their release.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his residuals of left femur fracture. 

The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must identify any residuals from a left femur fracture present.  In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service. 

By "clearly and unmistakably" is meant that which is "undebateable."

If the examiner concludes that any residuals from a left femur fracture were aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition. 

If the examiner concludes that the Veteran has residuals of left femur fracture which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service. 

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:
* A pre-service July 1966 letter from H.W.H., M.D., indicates that the Veteran had been in an automobile accident in October 1966 in which he fractured his left femur.  He was treated with an intramedullary pin in the femur.  After healing, the pin was removed in December 1964.
* A pre-service induction examination in August 1966 some voluntary limitation of external rotation of the left leg, and the Veteran's hamstrings were tight on straight leg raising.  The left thigh measured one half inch less in circumference than the right thigh.  The examiner specified that the Veteran did not have physical or X-ray findings that would confirm his degree of disability, and he opined that the Veteran was fit for duty without limitations.
* The Veteran indicated on an August 1966 Report of Medical History that he had a history of broken bones, but he did not currently experience a bone deformity, lameness, or neuritis.
* In October 1966, the Veteran complained of pain in his upper left leg to a service treatment provider.  He said that his left leg would go numb.  The examiner commented on the Veteran's history of an old injury, and an X-ray revealed an old fracture.  There was decreased sensitivity to pinprick.
* In November 1966, a service treatment provider commented that the site of the old fracture was very solid, and there was no problem there.  The examiner found no anatomical explanation for the Veteran's complaints of numbness.  
* Additional X-rays taken in November 1966 yielded negative results.  Another examiner indicated that the Veteran's prior decreased sensitivity to pinprick had resolved.  The Veteran received a cortisone shot to his trochanteric bursa.
* In November 1966, the Veteran reported an inability to squat.  A new X-ray revealed no change.  
* Later in November 1966, the Veteran was unable to walk without a marked limp.  X-rays were negative for a stress fracture, and the Veteran was given another pain injection.
* The Veteran was treated for a swollen hip in December 1966.  
* In January 1967, an examiner concluded that the Veteran had a well-healed fracture of the left femur, and the Veteran was fit for full duty.
* The February 1967 service separation examination report revealed limitation of external rotation of the left leg.  There was a 0.5 inch difference in the circumference of the left and right thighs.  
* The Veteran indicated on a February 1967 Report of Medical History that while he previously experienced a broken bone, he did not experience a current bone deformity, lameness, or neuritis.
* On VA compensation and pension examination in December 1967, an X-ray revealed a well-healed fracture involving the mid-shaft.  The examiner found scars on the left thigh but no muscle atrophy or shortage of the extremity.  There was normal range of motion in the hip, knee, and ankle joints.  The diagnosis given was a healed left femoral fracture.
* A December 1976 letter from a private doctor indicates that the Veteran complained of muscle tightness and cramping.  The examiner found the right leg to be 0.5 inches larger than the left.  The diagnosis was phlebitis due to long periods of standing on his feet.
* In March 1977, the Veteran recounted breaking his left femur in 1963.  He said he had a calcium deposit around the prior location of the pin.  He experienced pain while he was on active duty, and he continued to favor his left leg.
* A private examiner gave the Veteran an X-ray in September 1978 which revealed a small exostosis of the trochanter where a rod had been previously placed.  The examiner also observed scar tissue.  
* A March 1979 letter from R.M.C., M.D., further documents the Veteran's hip pain which was deemed due to a car accident in 1963.  The pain was further aggravated by his work as a mailman.
* In June2011, a former serviceman recalled watching a sergeant come up behind the Veteran and give his leg a hard pull while on active duty, at which the Veteran let out a yell.  Another former serviceman said that one of the Veteran's boots had the toe almost completely gone from the Veteran dragging his left leg while on active duty.
* In September 2012, two post-service co-workers saw the trouble the Veteran had with his left leg.

In rendering the requested opinion, the examiner is advised that the Veteran is competent to report an in-service injury and is also competent to describe symptoms which are capable of his lay observation, such as pain. 

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


